This is an appeal from a final decree, in which the exceptions to the master's report were overruled, the equities were found to be with the defendant, and the plaintiffs' bill dismissed.
In spite of the fact that counsel for appellants had already entered the armed forces of our country when he prepared his main brief in behalf of appellants, as well as his reply brief, both of his briefs present very ably and thoroughly every argument which in our opinion could have been, or could be, made in appellants' behalf. Also, counsel for appellee, who labored under no such difficult conditions, have ably presented their argument in behalf of the correctness of *Page 730 
the chancellor's decree. Both briefs are replete with citations of authorities and court decisions.
It would require a long opinion to review the pleadings and evidence and to discuss the various arguments presented by counsel, and we doubt if any good purpose would be subserved thereby. Suffice it to say that we have carefully considered the record and the briefs and are satisfied that on the merits of the case the conclusion reached by the master and chancellor was correct, and that no reversible error was committed.
But in our opinion it was to the interest of each of the opposing parties that the main questions involved should be settled, and that therefore the costs in this case, including the master's fee, should have been equally borne, one-half by the unsuccessful plaintiffs and one-half by the defendant City. In all other respects the decree below should be and is hereby affirmed.
Decree affirmed, and cause remanded with directions to retax the costs as above stated.
CHAPMAN, C. J., BROWN, THOMAS and SEBRING, JJ., concur.